Case 4:19-cv-00180-ALM-KPJ Document 240 Filed 05/24/20 Page 1 of 4 PageID #: 5948



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                 Case No. 4:19-cv-00180-ALM-kpj

  Michael Gottlieb, et al.,

       Defendants


                       NOTICE OF SUPPLEMENTAL EVIDENCE

          NOW COMES Edward Butowsky, the Plaintiff, giving notice of supplemental

  evidence that is relevant to his Corrected Motion to Compel Federal Bureau of

  Investigation to Comply with Subpoena Duces Tecum (hereinafter “Corrected Motion”)

  (Doc. No. 179):

          On November 21, 2019, the Plaintiff filed a motion to compel the FBI to comply

  with a subpoena duces tecum. See Corrected Motion. The Corrected Motion quotes

  statements made by former Asst. U.S. Attorney Deborah Sines in a Yahoo!News podcast.

  Id. at 5. On March 20, 2020, Plaintiff’s Counsel deposed Ms. Sines as part of Ed

  Butowsky v. David Folkenflik, et al., Case No. 4:18-cv-442-ALM (E.D. Tex.). A true and

  correct transcript of that deposition transcript (hereinafter “Transcript”) is attached as

  Exhibit A, and its internal exhibits are attached as Exhibit B. The Court will note that Ms.

  Sines testified that her statements in the Yahoo!News podcast were truthful and accurate.

  Transcript 89-90. Ms. Sines further attested to the following:



                                             -1-
Case 4:19-cv-00180-ALM-KPJ Document 240 Filed 05/24/20 Page 2 of 4 PageID #: 5949




      Following Mr. Rich’s death, the FBI investigated attempts to hack into his
       electronic accounts. Transcript 38-39. The FBI also examined Mr. Rich’s laptop
       computer. Id. at 37-38.

      She exchanged emails with FBI personnel regarding Seth Rich. Id. at 35.

      She reported her concerns about Seth Rich to Special Counsel Robert Mueller, and
       she was interviewed by a prosecutor and an FBI agent assigned to Mr. Mueller’s
       team. Id. at 30-31.

  The last point is particularly significant, because the agent should have submitted an FD-

  302 form recording Ms. Sines’s statements regarding the Seth Rich matter. See “FBI's

  Interview    Report     Form     FD-302,”       Thomson     Reuters     Practical    Law

  (https://content.next.westlaw.com/Document/I5a46ff877ecc11e8a5b3e3d9e23d7429/Vie

  w/FullText.html?contextData=(sc.Default)&transitionType=Default&firstPage=true&bhc

  p=1). Taken together, the foregoing evidence suggests that the FBI did investigate

  matters pertaining to Seth Rich and does have records concerning Mr. Rich, contrary to

  the affidavit testimony of FBI Section Chief David M. Hardy. See Corrected Motion 4.



                                           Respectfully submitted,

                                           /s/ Ty Clevenger
                                           Ty Clevenger
                                           Texas Bar No. 24034380
                                           P.O. Box 20753
                                           Brooklyn, New York 11202-0753
                                           (979) 985-5289
                                           (979) 530-9523 (fax)
                                           tyclevenger@yahoo.com

                                           Attorney for Plaintiff Edward Butowsky




                                            -2-
Case 4:19-cv-00180-ALM-KPJ Document 240 Filed 05/24/20 Page 3 of 4 PageID #: 5950




                                      -3-
Case 4:19-cv-00180-ALM-KPJ Document 240 Filed 05/24/20 Page 4 of 4 PageID #: 5951



                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on May 24, 2020, which should result in automatic notification to all counsel of
  record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -4-
